Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
19th day of November, 2020, by and between Cinedigm Corp., a Delaware
Corporation, 237 West 35th Street, Suite 605, New York, NY 10001 (the
"Company"), and Christopher J. McGurk, having an address at 8383 Wilshire Blvd.,
Suite 400, Beverly Hills, CA 90211 (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Company and the Employee entered into an employment agreement on
December 23, 2010, which was amended and restated on August 22, 2013, and on
August 4, 2017, and which expires on March 31, 2021 (the “Original Agreements”);

 

WHEREAS, the Company desires to continue to employ the services of the Employee
and the Employee desires to continue to be employed by the Company beyond March
31, 2021 upon the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties hereby agree
as follows:

 

1.             Employment.

 

(a)           The Company agrees to employ the Employee, and the Employee agrees
to be employed by the Company under the terms of this Agreement, for the period
stated in paragraph 3 hereof and upon the other terms and conditions herein
provided.

 

(b)           The Employee affirms and represents that, other than as provided
herein, he is under no obligation to any party that is in any way inconsistent
with, or that imposes material restrictions upon, the Employee’s employment by
the Company or the Employee's responsibilities or undertakings under this
Agreement.

 

2.             Position and Responsibilities. The Employee shall continue to
serve as Chief Executive Officer (“CEO”) and Chairman of the Board of Directors
of the Company (the “Board”). The Employee’s principal place of employment will
be located in metropolitan Los Angeles, California. The Employee shall be
responsible for such duties as are commensurate with his office and as may from
time to time be reasonably assigned to the Employee by the Board. The Employee
shall report directly to the Board of Directors of the Company. Except as
otherwise provided herein, the Employee will devote his substantial full
business time throughout the Term to the services required of him hereunder. The
Employee will render his business services to the Company during the Term and
will use his best efforts, judgment and energy to improve and advance the
operations, programs, services and interests of the Company in a manner
consistent with the duties of his position. Notwithstanding the foregoing, as
long as it does not materially interfere with the Employee’s employment
hereunder, the Employee may participate in educational, welfare, social,
religious and civic organizations. The Employee may serve on additional boards
of directors, other than the one he currently holds at BRE Properties, Inc.,
only with the approval of the Compensation Committee of the Board (“Committee”),
which approval shall not be unreasonably withheld or delayed.

 



1

 

 

3.             Term. Except as otherwise provided for herein, the term of this
Agreement (“the Term”) shall be from April 1, 2021 (the “Effective Date”) to
March 31, 2023. This Agreement shall automatically renew for another one (1)
year term, unless either party provides written notice to the other party no
later than ninety (90) days before the expiration of the Term that the party
does not wish to renew the Term of this Agreement. Upon the expiration of the
Term, this Agreement, except for the provisions that survive pursuant to this
paragraph 3 and paragraph 8, will have no further force or effect.

 

4.             Compensation, Reimbursement of Expenses.

 

(a)           Salary. For all services rendered by the Employee in any capacity
during his employment under this Agreement, including, without limitation,
service as an executive, officer, director, or member of any committee of the
Company or of any subsidiary, affiliate, or division thereof, the Company shall
pay the Employee, in accordance with the Company’s normal payroll practices, a
salary (“Base Salary”) at the rate of $650,000 per year commencing with the
Effective Date, subject to annual reviews and increases in the sole discretion
of the Committee.

 

(b)           Bonus. Employee shall be eligible to participate in the Company’s
Management Annual Incentive Plan or any amended or successor plan thereto
(“MAIP”). The target bonus shall be $650,000 (each such target bonus for the
applicable fiscal year, the “Target Bonus”). The Employee’s Target Bonus shall
be based on Company performance with goals to be established annually by the
Compensation Committee with consultation of the Employee provided that the
ultimate decision shall be made by the Compensation Committee in its sole
discretion. Bonuses shall be paid at the same time bonuses are paid to other
executives of the Company, which payment shall be during the calendar year that
includes the close of such fiscal year, but no later than August 31st following
the fiscal year for which the bonus is earned, and shall be subject to the terms
of the MAIP.

 

(c)           Reimbursement of Expenses. In accordance with Company policies
then in effect, the Company shall pay directly, or reimburse the Employee for,
reasonable travel, entertainment and other business-related expenses incurred by
the Employee in the performance of his duties under this Agreement.

 

(d)           Performance Share Units. The Employee is a participant in the
Company’s 2017 Equity Incentive Plan (“EIP”) and shall be awarded 250,000
performance share units (“PSUs”) as approved by the Board of Directors. Subject
to EBITDA targets to be determined in the sole and absolute discretion of the
Compensation Committee and the Board of Directors, the Employee will also be
eligible to receive shares of Company common stock (“PSU Shares”), subject to
the Company’s discretion to pay such award in cash or in stock. The award
described in this paragraph will be subject to the specific terms of separate
Notices of Award that will be provided to the Employee.

 



2

 

 

(e)           Long-Term Incentive Award. The Employee shall receive an award of
2,500,000 stock appreciation rights (“SARs”) pursuant to the EIP upon mutual
execution of this Agreement. The SARs will have an exercise/strike price equal
to the fair market value of the date of the grant. Fifty percent (50%) of the
SARs shall vest upon mutual execution of this Agreement, and the remainder shall
vest on March 31, 2023. SARs may be settled by the Company in cash or shares at
the sole and absolute discretion of the Compensation Committee, which may
consider, among other factors, the availability of shares under the EIP. Other
SARs features such as length of term, and termination provisions shall be
consistent with prior option grants, subject to the sole and absolute discretion
of the Compensation Committee. The award described in this paragraph will be
subject to the specific terms of separate Notices of Award that will be provided
to the Employee.

 

5.             Participation in Benefit Plans; Office Support. The Employee will
be eligible to participate in all benefit plans and programs that the Company
provides to its senior executives in line with the Company’s current practices,
including medical, dental, vision, disability, life insurance and paid time off
plans, all in accordance with the terms and conditions of such benefit plans and
programs as may be modified by the Company in its sole discretion or as required
by law from time to time.

 

The Company will provide the Employee with office and clerical support
appropriate to his position, including a private office, an administrative
assistant and parking privileges. Notwithstanding the foregoing, the Employee
will not be entitled to any automobile allowance.

 

6.             Termination.

 

(a)           The Company shall have the right to terminate this Agreement and
the Employee’s employment prior to the expiration of the Term for “Cause” (as
defined below). The Employee has the right to resign and terminate this
Agreement at any time without “Good Reason” (as defined below) upon thirty (30)
days’ written notice, which notice period may be waived at the discretion of the
Company. The Company shall have no obligations to the Employee for any period
subsequent to the effective date of any termination of this Agreement pursuant
to this paragraph 6(a), except any and all obligations provided by law and the
payment of Base Salary (pursuant to paragraph 4(a)) up to and including the
termination date, bonus earned and approved by the Committee (pursuant to
paragraph 4(b) and/or 4(e)), reimbursement of expenses incurred prior to the
termination date (pursuant to paragraph 4(c)), and benefits accrued prior to the
termination date (pursuant to paragraph 5).

 

(b)           The Company shall also have the right to terminate this Agreement
and the Employee’s employment prior to the expiration of the Term other than for
Cause upon thirty (30) days’ notice and the Employee has the right to resign and
terminate this Agreement at any time for Good Reason (each such termination
shall not include a termination of employee’s employment with the Company due to
the Employee’s death or Disability). If, prior to the end of the Term, the
Company terminates this Agreement and the Employee's employment for any reason
other than for Cause (and other than due to the Employee’s death or Disability)
or if the Employee resigns for Good Reason (as defined below), the Employee
shall be entitled to receive the amounts payable under paragraph 6(a), plus the
payment of (i) any Salary for the remainder of the Term or eighteen (18) month’s
Base Salary at the time of termination, whichever is greater and (ii) an amount
equivalent to one and one-half (1.5) times the average of the last two (2)
payments of the MAIP Bonus, if any, under this Agreement (collectively referred
to herein as “Severance”). Subject to paragraph 6(f) below, the Severance shall
be paid in equal monthly installments, as of the first day of each month
following the date of termination; provided that the first of such payment shall
be made in the month following sixty (60) days after such termination; provided
that the first of such payments would include any amounts that would have been
payable absent the 60-day delay in commencement date, and such payments shall
continue for the duration of the Term or such 18-month period, as applicable
(which payment period is referred to herein as the “Severance Period”). The
Company shall be entitled to reduce the amounts paid under this paragraph 6(b)
by the amounts paid to the Employee in the same period by any other entity.

 



3

 

 

(c)           If, beginning on April 1, 2020 and prior to the end of the Term,
and within two (2) years after a Change in Control (as defined in the EIP), the
Employee’s employment is terminated by the Company without Cause (and other than
due to the Employee’s death or Disability) or by the Employee for Good Reason,
in lieu of the amount payable under paragraph 6(b), Employee will receive a lump
sum payment equal to three (3) times the sum of (a) Employee’s then-current
annual Base Salary, and (b) Employee’s Target Bonus for the year of termination;
provided, however, that such payment shall be limited to an amount which would
not result in an “excess parachute payment” as that term is defined in Internal
Revenue Code section 280G, as determined in the sole good faith discretion of
the Company. Subject to paragraph 6(f) below, payment of the amount due under
this paragraph 6(c) shall be made as soon as practicable following the date on
which the termination occurs; but in no event later than sixty (60) days
following the date of such termination and the Employee will not have the right
to designate the taxable year of the payment.

 

(d)           For purposes of this Agreement, “Cause” means any of the
following: (i) the Employee’s conviction of or plea of nolo contendere to a
felony or other crime involving moral turpitude, (ii) the Employee’s material
breach of a material provision of this Agreement that is not corrected within
thirty (30) days following written notice of such breach sent by the Company to
the Employee, (iii) the Employee’s willful misconduct in the performance of his
material duties under this Agreement, (iv) the Employee’s performance of his
material duties in a manner that is grossly negligent, and (v) the Employee’s
failure to attempt to fully comply with any lawful directive of the Board which
is not corrected within thirty (30) days following written notice of such breach
sent by the Company to the Employee. Whether or not “Cause” exists shall be
determined solely by the Company in its reasonable, good faith discretion.

 

(e)           For purposes of this Agreement, “Good Reason” means, without the
Employee's written consent, (i) a material and substantially adverse reduction
in title or job responsibilities compared with title or job responsibilities on
the Effective Date, but shall not include a change of title and position during
the Term to only Chief Executive Officer, (ii) any requirement that the Employee
relocate to a work location more than 50 miles from the metropolitan Los Angeles
area; or (iii) any material breach of the Agreement by the Company.
Notwithstanding the foregoing, Good Reason will be deemed to exist only in the
event that: (i) the Employee gives written notice to the Company of his claim of
Good Reason and the specific grounds for his claim within ninety (90) days
following the occurrence of the event upon which his claim rests, (ii) the
Company fails to cure such breach within thirty days (30) of receiving such
notice (“Cure Period”), and (iii) the Employee gives written notice to the
Company to terminate his employment within fifteen (15) days following the Cure
Period.

 



4

 

 

(f)            Notwithstanding the foregoing, if Employee is a “specified
employee” (as such term is defined in Section 409A of the Internal Revenue Code
(“Section 409A”)) and the provisions of Treasury Regulation 1.409A-3(i)(2) apply
because payments due under this Agreement constitute deferred compensation for
purposes of Section 409A, payments under this paragraph 6 shall in no event be
made prior to six months after the Participant’s separation from service (the
“Suspension Period”). All payments suspended during the Suspension Period will
be paid in a lump sum and the normal payment schedule will resume at the end of
the Suspension Period. Each of the affected payments under this paragraph (f)
shall be a separate payment for purposes of Section 409A of the Code.

 

(g)           Notwithstanding any other provision of this Agreement to the
contrary, the Employee shall not be entitled to Severance or Change in Control
payments, and the Company shall not be obligated to make such payments, under
this paragraph 6 unless (i) the Employee materially complies with the
restrictive covenants by which he is bound (whether pursuant to this Agreement
or otherwise), including, but not limited to, any non-competition agreement,
non-solicitation agreement, confidentiality agreement or invention assignment
agreement signed by the Employee, and (ii) the Employee executes, delivers and
does not revoke a commercially reasonable general release in form and substance
acceptable to both the Company and Employee no later than sixty (60) days
following the effective date of termination of employment. To the extent the
Company makes any Severance or Change in Control payment to the Employee prior
to the execution and delivery or a permissible revocation of the release
described in clause (ii), the Employee fails to execute or deliver the release
or otherwise revokes the release, then the Employee will be obligated to repay
to the Company the full amount of any such Severance or Change in Control
payment theretofore made to the Employee within ninety (90) days following the
termination of the Employee’s employment.

 

7.             Death or Disability. Upon the death or Disability (as defined
below) of the Employee prior to the end of the Term, this Agreement shall
terminate and no further payments shall be made other than those provided for by
law and the payment of Base Salary (pursuant to paragraph 4(a)) up to and
including the termination date, bonus earned and approved by the Committee
(pursuant to paragraph 4(b), (e) and/or (f)), reimbursement of expenses incurred
prior to such termination (pursuant to paragraph 4(c)), and benefits (pursuant
to paragraph 5) accrued prior to the date of such death or Disability but not
yet paid. For purposes of this paragraph 7, Disability shall mean any physical
or mental incapacity that is documented by qualified medical experts and that
results in the Employee’s inability to perform his essential material duties and
responsibilities for the Company, with reasonable accommodation, for a period of
ninety (90) days in any consecutive twelve (12) month period, all as determined
in the good faith judgment of the Board.

 



5

 

 

8.             Restrictive Covenants. The Employee hereby covenants, agrees and
acknowledges as follows:

 

(a)           Confidential Information. In the course of his employment by the
Company, the Employee will receive and/or be in possession of confidential
information of the Company and its parent, subsidiaries, affiliates and
divisions, including, but not limited to, information relating to: (i)
operational procedures, financial statements or other financial information,
contract proposals, business plans, training and operations methods and manuals,
personnel records, and management systems policies or procedures; (ii)
information pertaining to future plans and developments; and (iii) other
tangible and intangible property that is used in the operations of the Company
but not made public. The information and trade secrets relating to the business
of the Company described in this paragraph 8(a) are hereinafter referred to
collectively as the “Confidential Information,” provided that the term
Confidential Information will not include any information: (x) that is or
becomes generally publicly available (other than as a result of violation of
this Agreement by the Employee or someone under his control or direction or (y)
that the Employee receives on a non-confidential basis from a source (other than
the Company or its representatives) that is not known by him to be bound by an
obligation of secrecy or confidentiality to the Company.

 

(b)           Non-Disclosure. The Employee agrees that he will not, without the
prior written consent of the Company, during the period of his employment or at
any time thereafter, disclose or make use of any such Confidential Information,
except as may be required by law (and, in such case, he will immediately notify
the Company of such disclosure request) or in the course of his employment
hereunder. The Employee agrees that all tangible materials containing
Confidential Information, whether created by the Employee or others, that comes
into his custody or possession during his employment, will be and are the
exclusive property of the Company.

 

(c)           Return of Confidential Information and Property. Upon termination
of the Employee’s employment for any reason whatsoever, he will immediately
surrender to the Company all Confidential Information and property of the
Company in his possession, custody or control in whatever form maintained
(including, without limitation, computer discs and other electronic media),
including all copies thereof. The Employee shall be allowed to make and keep a
copy of all personal information, including, but not limited to, personal
information contained in his contacts directory. Any Confidential Information
that cannot be returned or destroyed shall be kept confidential by the Employee
at all times.

 

(d)           Non-Competition. The Employee agrees that, while employed by the
Company and for one year after the cessation of his employment with the Company
for any reason other than expiration of the Term or a termination pursuant to
paragraph 6(b) or 6(c), he will not become employed by or otherwise engage in or
carry on, whether directly or indirectly as a principal, agent, consultant,
partner or otherwise, any business with any person, partnership, business,
corporation, company or other entity (or any affiliate, subsidiary, parent or
division thereof) that is in direct competition with the Company.

 



6

 

 

(e)           Non-Solicitation/No-Hiring. The Employee agrees that, while
employed by the Company and for the greater of one year after the cessation of
his employment with the Company for any reason or the period during which the
Employee receives Severance or Change in Control payments, he will not (i)
solicit or induce or attempt to solicit or induce any employee, director or
consultant to terminate his or her employment or other engagement with the
Company or (ii) employ or retain (or in any way assist, participate in or
arrange for the employment or retention of) any person who is employed or
retained by the Company or any of its parents, subsidiaries, affiliates and
divisions or who was employed or retained by the Company or any of its parents,
subsidiaries, affiliates and divisions both within the six (6) month period
immediately preceding the Employee’s contemplated employment or retention of
such person and on the date the Employee’s employment with the Company ended.

 

(f)            Injunctive Relief and Other Remedies. The Employee acknowledges
that the foregoing confidentiality, non-competition and
non-solicitation/no-hiring provisions are reasonable and necessary for the
protection of the Company and its parent, subsidiaries, affiliates and
divisions, and that they will be materially and irrevocably damaged if these
provisions are not specifically enforced. Accordingly, the Employee agrees that,
in addition to any other relief or remedies available to the Company and its
parent, subsidiaries, affiliates and divisions, the Company will be entitled to
seek an appropriate injunctive or other equitable remedy for the purposes of
restraining Employee from any actual or threatened breach of those provisions,
and no bond or security will be required in connection therewith. If any of the
foregoing confidentiality, non-competition and no-solicitation/no-hiring
provisions are deemed invalid or unenforceable, these provisions will be deemed
modified and limited to the extent necessary to make them valid and enforceable.

 

9.             Tax Withholding. The Company shall withhold from any benefits
payable under this Agreement all federal, state, local or other taxes as shall
be required pursuant to any law or governmental regulation or ruling.

 

10.           Effect of Prior Agreements. This Agreement contains the entire
understanding between the parties hereto and supersedes any and all prior
agreements between the Company and the Employee.

 

11.           Notices. All notices that are required or may be given pursuant to
the terms of this Agreement will be in writing and will be sufficient in all
respects if given in writing and (i) delivered personally, (ii) mailed by
certified or registered mail, return receipt requested and postage prepaid, or
(iii) sent via a responsible overnight courier, to the parties at their
respective addresses set forth above, or to such other address or addresses as
either party will have designated in writing to the other party hereto. The date
of the giving of such notices delivered personally or by carrier will be the
date of their delivery and the date of giving of such notices by certified or
registered mail will be the date five days after the posting of the mail.

 



7

 

 

12.           General Provisions.

 

(a)           Nonassignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by the Employee or his beneficiaries or legal
representatives without the Company's prior written consent, which shall not be
unreasonably withheld or delayed; provided, however, that nothing in this
paragraph 12(a) shall preclude (i) the Employee from designating a beneficiary
to receive any benefit payable hereunder following his death, or (ii) the
executors, administrators, or other legal representatives of the Employee or his
estate from assigning any rights hereunder to the person or persons entitled
thereto.

 

(b)           No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.

 

(c)           Binding Agreement. This Agreement shall be binding upon, and inure
to the benefit of, the Employee and the Company and their respective permitted
successors and assigns.

 

(d)           Compliance with 409A.

 

(i)            Notwithstanding any other provision of this Agreement, it is
intended that the provisions of this Agreement satisfy the provisions of Section
409A of the Internal Revenue Code and this Agreement shall be interpreted and
administered, as necessary, so that the payments and benefits set forth herein
either shall be exempt from or shall comply with the requirements of Section
409A. To the extent that the Company determines that any provision of this
Agreement would cause the Employee to incur any additional tax or interest under
Section 409A, the Company shall be entitled to reform such provision to attempt
to comply with or be exempt from Section 409A.  To the extent that any provision
hereof is modified in order to comply with Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Employee and the
Company without violating the provisions of Section 409A.

 

(ii)           Notwithstanding anything in this Agreement or elsewhere to the
contrary, a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that constitute “non-qualified deferred compensation” within
the meaning of Section 409A upon or following a termination of the Employee’s
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the termination date for purposes of any such payment or
benefits. In no event may the Employee, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Section 409A.

 



8

 

 

(iii)          All expenses or other reimbursements paid pursuant to this
Agreement or other policy or program of the Company that are taxable income to
the Employee shall in no event be paid later than the end of the calendar year
next following the calendar year in which the Employee incurs such expense or
pays such related tax.  With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last day of the Employee’s taxable year
following the taxable year in which the expense was incurred. 

 

(iv)          Nothing contained in this Agreement or any other agreement between
the Employee and the Company or any policy, plan, program or arrangement of the
Company shall constitute any representation or warranty by the Company regarding
compliance with Section 409A.

 

13.           Entire Agreement; Modification; Waiver.

 

(a)           Entire Agreement. This Agreement represents the complete agreement
of the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements, promises or representations of the
parties, including any prior employment agreement or similar agreement between
the parties.

 

(b)           Amendment of Agreement. This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto and
approved by a majority of the members of the Board who were not nominated by the
Employee.

 

(c)           Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

 

14.           Severability. If, for any reason, any provision of this Agreement
is held invalid, such invalidity shall not affect any other provision of this
Agreement not held so invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect. If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect.

 



9

 

 

15.           Headings. The headings of paragraphs herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.

 

16.           Governing Law. This Agreement shall be governed by and construed
in accordance with, the laws of the State of New York, without giving effect to
the choice of law principles thereof to the extent that the application of the
laws of another jurisdiction would be required thereby. The Employee and the
Company hereby consent to the jurisdiction of the Federal and State courts
located in the borough of Manhattan in New York City, New York, and each party
waives any objection to the venue of any such suit, action or proceeding and the
right to assert that any such forum is not a convenient forum, and irrevocably
consents to the jurisdiction of the Federal and State courts located in the
borough of Manhattan in New York City, New York in any such suit, action or
proceeding

 

17.           Survival of Provisions. Neither the termination of this Agreement,
nor of the Employee's employment hereunder, will terminate or affect in any
manner any provision of this Agreement that is intended by its terms to survive
such termination, including without limitation, the provisions of paragraph 8 of
this Agreement.

 

18.           Authority to Enter into this Agreement. Both the Company and the
Employee represent that they have the authority to enter into this Agreement and
neither party is subject to any restriction or limitation that would prevent
them from performing their duties and obligations hereunder.

 

19.           Indemnification. The Company shall indemnify the Employee in the
event the Employee is a party, or is threatened to be made a party, to any
threatened, pending or contemplated action, suit, or proceeding (other than an
action by or in the right of the Company) by reason of the fact that the
Employee is an officer or director of the Company against expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by the Employee in connection with such action, suit, or
proceeding if the Employee acted in good faith and in a manner the Employee
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe the Employee’s conduct was unlawful.

 

[signature page follows]

 



10

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has signed this Agreement,
all as of the day and year first above written.

 

  Cinedigm Corp.         By: /s/ Gary S. Loffredo   Gary S. Loffredo
Chief Operating Officer and General Counsel

 

  /s/ Christopher J. McGurk   Christopher J. McGurk

 



11

 